12/16/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: AF 06-0185


                                      AF 06-0185                       FILED
                                                                       DEC 1 6 2020
                                                                    Bowen Greenwood
                                                                  Clerk of Suprerne Court
IN THE MATTER OF AN APPOINTMENT OF A                                 State of Montana
MEMBER TO THE SENTENCE REVIEW DIVISION                           ORDER
OF THE MONTANA SUPREME COURT




      The term of the Honorable Dan Wilson as a member of the Sentence Review
Division ofthe Montana Supreme Court expires on December 31,2020. The Court thanks
Judge Wilson for his service.
      Pursuant to § 46-18-901, MCA,the expiration of the term of Judge Wilson requires
the Chief Justice ofthis Court to appoint a new member to the Sentence Review Division.
Therefore, and with the consent ofthe appointee,
      IT IS ORDERED that the Honorable Dan Wilson of the Eleventh Judicial District
Court is reappointed as a member to the Sentence Review Division for a term of three
years, expiring December 31, 2023.
      The Clerk is directed to provide copies of this Order to the Honorable Dan Wilson,
all members of the Sentence Review Division, the State Bar of Montana, the Office
Administrator to the Sentence Review Division, and all Montana District Court Clerks.
                   -Lday ofDecember, 2020.
      DATED this 11:

                                               For the Court,




                                                            Chief Justice